Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the most recent amendment entered, filed on 3/30/21.  Claims 1, 2, 20, 22-24 and 26-28 are pending.
Note that the amendment filed after final rejection on 9/7/21 has not been entered and is not relevant.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Higdon on November 2, 2022.

AMENDMENT to Claims

1.	(Currently Amended)  A method implemented by one or more processors, comprising:
in a first dialog session between a user and an automated assistant implemented by one or more of the processors: 
receiving a query from the user as part of the first dialog session, the query being based on user interface input generated by [[a]] the user via a user interface input device, and the query being directed to the automated assistant as part of the first dialog session;
determining, at a first time, that none of any resources responsive to the query satisfy one or more criteria, wherein the one or more criteria comprise having an indication, in one or more databases, as being an authoritative answer to the query; 
based on determining that none of the any resources responsive to the query satisfy the criteria:

based on determining, during the monitoring, the presence of the given resource that is responsive to the query and that satisfies the criteria: 
generating content that is based on the given resource;
	in a second dialog session between the user and the automated assistant, the second dialog session being separate from the first dialog session and occurring subsequent to the first dialog session: 
	receiving unrelated user interface input from the user as part of the second dialog session, wherein the unrelated user interface input is unrelated to the query and is unrelated to the content that is generated based on the given resource,
	providing, in the second dialog session and for presentation to the user as output from the automated assistant:
initial responsive output that is responsive to the unrelated user interface input; and  
the content that is generated based on the given resource that is responsive to the query and that satisfies the criteria, wherein providing the content that is generated based on the given resource is performed:
based on receiving the unrelated user interface input in the second dialog session that is separate from and occurs subsequent to the first dialog session,
following providing the initial responsive output, and
without receiving any additional input provided by the user after the unrelated user interface input.

22.       (Currently Amended)  A system comprising:

in a first dialog session between a user and an automated assistant implemented by one or more of the processors:
determining, at a first time, that none of any resources responsive to a query of [[a]] the user satisfy one or more criteria, wherein the one or more criteria comprise having an indication, in one or more databases, as being an authoritative answer to the query; 
in response to determining that none of the any resources responsive to the query at the first time satisfy the criteria:
monitoring for presence of a given resource that is responsive to the query and that satisfies the criteria, the given resource being in addition to the resources that are responsive to the query at the first time;
in response to determining the presence of the given resource that is responsive to the query and that satisfies the criteria:
generating content that is based on the given resource that is responsive to the query and that satisfies the criteria; and
in a second dialog session between the user and the automated assistant, the second dialog session being separate from the first dialog session and occurring subsequent to the first dialog session:
receiving unrelated user interface input from the user as part of the second dialog session, wherein the unrelated user interface input is unrelated to the query and is unrelated to the content that is generated based on the given resource;
providing, in response to receiving the unrelated user interface input, in the second dialog session, and for presentation to the user as output from an automated assistant: 

the content that is generated based on the given resource that is responsive to the query and that satisfies the criteria, wherein the providing the content that is generated based on the given resource is performed:
based on receiving the unrelated user interface input from the user in the second dialog session that is separate from and occurs subsequent to the first dialog session,
following providing the initial responsive output, and
without receiving any additional input provided by the user after the unrelated user interface input.

26.	(Currently Amended)  One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more processors cause the one or more processors to perform operations comprising:
in a first dialog session between a user and an automated assistant implemented by one or more of the processors: 
receiving a query from the user as part of the first dialog session, the query being based on user interface input generated by [[a]] the user via a user interface input device, and the query being directed to the automated assistant as part of the first dialog session;
determining, at a first time, that none of any resources responsive to the query satisfy one or more criteria, wherein the one or more criteria comprise having an indication, in one or more databases, as being an authoritative answer to the query; 
based on determining that none of the any resources responsive to the query satisfy the criteria:
monitoring for presence of a given resource that is responsive to the query and that satisfies the criteria, the given resource being in addition to the resources that are responsive to the query at the first time;

generating content that is based on the given resource; and
in a second dialog session between the user and the automated assistant, the second dialog session being separate from the first dialog session and occurring subsequent to the first dialog session: 	
	receiving unrelated user interface input from the user as part of the second dialog session, wherein the unrelated user interface input is unrelated to the query and is unrelated to the content that is generated based on the given resource,
	providing, in the second dialog session and for presentation to the user as output from the automated assistant:
initial responsive output that is responsive to the unrelated user interface input; and  
the content that is generated based on the given resource that is responsive to the query and that satisfies the criteria, wherein providing the content that is generated based on the given resource is performed:
based on receiving the unrelated user interface input in the second dialog session that is separate from and occurs subsequent to the first dialog session,
following providing the initial responsive output, and
without receiving any additional input provided by the user after the unrelated user interface input.


Allowable Subject Matter
Claims 1, 2, 20, 22-24 and 26-28 are allowed, renumbered as claims 1-9, respectively.
The following is an examiner’s statement of reasons for allowance:

Claims 2, 20, 23, 24, 27 and 28 depend from independent claims 1, 8 and 14 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing and presentation:
USPN.  7,792,709	USPN. 10,747,804	
USPN.  2015/0339707	USPN. 10,685,187

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 4, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153